WINCH, J.
This action was brought to enjoin the defendants from trying the plaintiff, superintendent of and a teacher in the public schools of Lakewood, on charges involving improper conduct, pursuant to authority for such trial found in See. 7701 G. C.
The right to an injunction is based upon two grounds: first, that the board of education, by the preparation, filing and serving of written charges and notices, are attempting to assume judicial functions, and second, that the plaintiff can not have a fair trial for the reason that two of the five members of the board signed the charges, setting forth that they believed the plaintiff guilty of improper • conduct and will sit in judgment upon the evidence when it is produced upon the hearing, and that one of the other three members is a necessary and unfriendly witness in the matter. .That the first ground is untenable see State v. Hawkins, 44 Ohio St. 98 [5 N. E. 228].
The second ground naturally looms large to the judicial eye for the reasons so forcefully and cogently presented to the court by the learned counsel for the plaintiff. It is a principle of natural justice that no man should sit in as judge in his own cause, nor should any man sit in judgment of a cause which he has prejudged.
By the pleadings in this cause it is conceded that certain of the defendants, perhaps a majority of the board, are about to violate both of these principles.
But it seems that a court of equity is without jurisdiction to interfere by injunction to prevent the trial and dismissal of public officers or appointees because to do so in advance of executive action would be to invade the functions of the executive department, and after such action the remedy for erroneous proceedings lies with the court of law and not with the chancellor. 2 High, Injunctions, 1311, 1312, 1313; Marshall v. Illinois State Reformatory, 201 Ill. 9 [66 N. E. 314]; Cox v. Moores, 55 Neb. 34 [75 N. W. 35]; Sawyer, In re, 124 U. S. 200 [31 L. Ed. 402; 8 Sup. Ct. 482]; White v. Berry, 171 U. S. 366 [43 L. Ed. 199; 18 Sup. Ct. 917]; Delahanty v. Warner, 75 Ill. 185 [20 Am. *144Rep. 237]; Muhler v. Hedikin, 119 Ind. 481 [20 N. E. 700]; District Township v. Barrett, 47 Iowa 110.
The restraining order is dissolved and the petition is dismissed.
Henry and Marvin, JJ., concur.